Citation Nr: 1111540	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-27 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for the period prior to December 1, 2008, and in excess of 50 percent for the period beginning December 1, 2008, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active Army service from July 1988 to December 1988 and from February 2003 to January 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  


FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating his desire to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The record reflects that the Veteran filed a timely Notice of Disagreement with the disability rating assigned for PTSD in the July 2007 rating decision.  In addition, he perfected his appeal with the submission of a timely Substantive Appeal following the issuance of the Statement of the Case.

However, a Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that in a written statement received in March 2011, the Veteran informed the Board that he no longer wished to pursue the appeal of entitlement to an increased disability rating for PTSD.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to this issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal is dismissed.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


